103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Juan L. STEWARD, Plaintiff-Appellant,v.GWALTNEY OF SMITHFIELD, LTD., Defendant-Appellee.
No. 96-1893.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 18, 1996.

Juan L. Steward, Appellant Pro Se.  Leslie Robert Stellman, BLUM, YUMKAS, MAILMAN, GUTMAN & DENICK, P.A., Baltimore, Maryland, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders granting the Appellee summary judgment in this employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny Appellant's motion for appointment of counsel and affirm on the reasoning of the district court.  Steward v. Gwaltney of Smithfield, Ltd., No. CA-95-1158 (E.D. Va.  June 20, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.